 In the MatterofCITYAuTo STAMPINGCOMPANYandINTERNA-TIONAL UNION,UNITEDAUTOMOBILEWORKERS OF AMERICA, LOCALNo. 12Case No. R-203.-Decided August11, 1937Auto Parts Manufacturing Industry-Investigation of Representatives:con-troversy concerning representation of employees:rival organizations; sub-stantial doubt as to majoritystatus-Unit Appropriate for Collective Bargain-ing:where other considerations determinative of appropriate unit are evenlybalanced,decisive factor is the desire of the employees involved;determinationof dependent upon results ofelections-Elections Ordercd-Certification of Rep-resentatives.Mr. Peter DiLeonefor the Board.Mr. Leroy E. Eastman,of Toledo, Ohio, for the Company.Mr. Clyde E. Kiker,of Toledo, Ohio, for U. A. W. A.Mr. Ray Kelsay,of Indianapolis, Ind., for the Polishers Union.Mr. Joseph B. Robison,of counsel to the Board.DECISIONSTATEMENT OF THE CASEOn May 24, 1937, International Union, United Automobile Work-ers of America, Local No. 12, herein called the U. A. W. A., filedwith the Regional Director for the Eighth Region (Cleveland,Ohio), a petition alleging that a question affecting commerce hadarisen concerning the representation of the employees of the CityAuto Stamping Co., Toledo, Ohio, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On June 3, 1937, the National Labor Re-lations Board, herein called the Board, acting pursuant to ArticleIII, Section 3, of National Labor Relations Board Rules and Regu-lations-Series 1, as amended, ordered the Regional Director to con-duct an investigation and provide for an appropriate hearing.Pursuant to a notice of hearing duly issued and served by theRegional Director upon the Company, the U. A. W. A., and MetalPolishers, Buffers, Platers and Helpers International Union, LocalNo. 2, herein called the Polishers Union, a labor organization namedin the petition as claiming to represent those of the Company's em-ployees who are employed as polishers, a hearing was held in Toledo,306 DECISIONS AND ORDERS307Ohio, on July 9, 1937, before Charles E. Persons, the Trial Examinerduly designated by the Board.At the hearing the Board, the Com-pany, and the U. A. W. A. were represented by counsel; and thePolishers Union was represented by its vice president.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded to allparties.Pursuant to notice, a hearing was held before the Board on July19, 1937, inWashington, D. C., for the purpose of oral argument.The U. A. W. A. and the Polishers Union were represented bycounsel.The Board has reviewed the rulings of the Trial Examiner on mo-tions and objections directed to the issues raised by the petition andfinds that no prejudicial errors were committed.The rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE COMPANYAND ITS BUSINESSCity Auto Stamping Co. was incorporated in Ohio in 1929, and isengaged in the manufacture of automobile body stampings, such asfenders and radiator shells. Its factory, its principal office, and theoffices of its two independently operated subsidiaries are all lo-cated in Toledo, Ohio.The total number of its employees varies,having been as high as 1243 and as low as 774 during the first sixmonths of 1937.On June 30, 1937, the last date for which exactfigures are available, the total pay roll numbered 844.1Raw materials purchased by the Company are delivered at itsplant.Its products are delivered at the plants of the buyers.Ship-ments are made by boat, rail, and independently owned trucks, andoccasionally, under unusual circumstances, by the Company's owntrucks.The Company manufactures entirely on specifications laiddown by its customers, and sells none of its product on the openmarket.Under the Company's arrangements with its customers, itcontracts to supply as many of a given part as may be needed for aparticular automobile model.The wide variations in employmentnoted above are a result of this form of dealing, since the seasonalfluctuations of the automobile industry penetrate to the automobileparts plants in an accentuated form.The total value of purchases made by the Company in 1936 was$1,816,000, of which $646,000, or 36 per cent, was made outside of1 Board's Exhibit No. 4. 308NATIONAL LABOR RELATIONS BOARD'Ohio, in such states as Indiana, Kentucky, West Virginia, and NewYork.The only raw material of importance used was sheet steel.The total value of the Company's products in 1936 was $3,500,000,of which less than one per cent remained in Ohio, most of the bal-ance being shipped to four customers in Detroit, Michigan.2II.THE ORGANIZATIONS INVOLVEDA. Thepetitioning unionThe U. A.W. A. is a labor organization affiliated with the Com-mittee for Industrial Organization.Local No. 12 admits to member-ship all of the employees of the Company who are engaged in pro-duction except supervisory employees.Foremen and assistant fore-men are associate members.B. The Polishers UnionMetal Polishers, Buffers, Platers and Helpers International Unionis a labor organization affiliated with the American Federation ofLabor.Local No. 2 admits to membership all of the employees ofthe Company who are engaged in polishing and buffing, and alsomen doing similar work at other plants in Toledo, Ohio.III.THE QUESTION CONCERNING REPRESENTATIONA. The background of organization at the Company's plantThe Polishers Union has had signed contracts with the Companyfor its members since March 7, 1934. The first one was in effectuntil September 7, 1934, and subsequent contracts have been executedfor annual periods.The last was executed in September 1936, andruns until September 1, 1937, and thereafter until terminated on 30days notice.There may have been other labor organizations at theplant prior to 1936, but that does not clearly appear.Some time in the fall of 1936, the U. A. W. A. started organiz-ing the plant and on October26, 1936, it entered into a written con-tract with the Company, for its own members, which contract runsuntil October 26, 1937, and thereafter until terminated on 30 daysnotice.Apparently at that time the U. A. W. A. had not attemptedto include the polishers, for the list of wage scales in the contractdoes not include a scale for the polishers.During the succeeding months there was a swing among the pol-ishers toward the U. A. W. A. Early in March 1937, at a meetingof the Polishers Union, a large number of the polishers, including all2All of these facts ale taken from the testimony of an official of the Company whoappeared in response to a subpena Issued by the Board.0 DECISIONS AND ORDERS309three members of the shop committee, were suspended for non-pay-ment of dues.There is evidence that the actual reason for the sus-pensions was membership in the U. A. W. A., but the Polishers Unionclaims that it has no rule against membership in two unions andthat several of its members at the present time are still in good stand-ing despite membership in the U. A. W. A.The suspended shop committee was thereupon elected to representthe polishers in the U. A. W. A., and at least one of them appearsto be on the shop committee of that union at the present time.OnApril 24, 1937, the Polishers Union called a meeting of its membersat the plant.A witness for the U. A. W. A. testified that onlythose who were thought to be members were notified of this meetingand that less than a majority of the polishers working at the plantwere included.At this meeting a new committee was elected.B. The physical set-up of the Company's plantThere are several departments at the Company's plant, one ofwhich is devoted to polishing.8The materials in the course ofproduction move through the various departments, and a tie-up ofany would shut down the whole plant.Polishing is done in a clearlydefined area, separate from the rest of the departments.The num-ber of polishers employed fluctuates greatly.During January 1937,it fell from 76 to 55 and since that month it has never been higherthan 56 and has at times fallen as low as 26.There are 72 names onthe Company's seniority list for the polishers.There is very little evidence as to the degree of skill required forpolishing at the Company's plant, but it is safe to assume that thiswork demands somewhat above the average amount of experience.C. The present situationThe U. A. W. A. submitted a petition,4 circulated about two monthsprior to the date of the hearing, and signed by 24 men whose namesappear on the polishers' seniority list, which is to the effect that thesigners joined the U. A. W. A. voluntarily. In general these menare the older employees in the department.Their names appearhigh on the seniority list.The Polishers Union submitted a peti-Lion b signed by 41 men whose names also appear on the list, althoughfor the most part with less seniority.This petition was circulatedimmediately before the hearing and states generally the position ofthe Polishers Union in this proceeding as well as the fact that the8 The Polishers Union includes both polishers and buffers.These two operations aretreated as one at the Company's plant.Throughout this opinion,polishing may be takento include buffing.4U. A. W. A.'s Exhibit No. 2.Polishers Union Exhibit No. 349446-38-vol.111-21 310NATIONAL LABOR RELATIONS BOARDsigners desire to be represented by that union.There are no dupli-cations between these two petitions.However, the U. A. W. A.claims that it has ten or 12 supporters who did not sign its petitionand the Polishers Union makes a similar claim as to two men.Asthere are only seven men who signed neither petition, there is obviousconflict between these two claims. It is also clear that not all of thesigners ,of these two petitions are now employed at the plant.OnJune 30, 1937, the latest date for which exact figures are available,there were only 30 polishers working.The testimony indicates thatbetween 45 and 50 were working at the time of the hearing. ThePolishers Union witness testified that at that time only 22 of the 41signers of its, petition were working.IV.THE APPROPRIATE UNITThe U. A. W. A. claims that the entire plant constitutes a singleunit appropriate for the purposes of collective bargaining.ThePolishers Union contends that the men in the polishing departmentconstitute a separate unit.The situation presented is similar to thatdescribed and discussedIn the Matter of The Globe Machine andStamping Co. and, Metal Polishers Union, Local No. 3, InternationalAssociation of, Machinists, Dietrict No. 54, Federal Labor Union18788, and United Automobile Workers of America,Cases Nos. R-178-180, decided this day.As in that case, both contentions aresupported by evidence, the considerations are evenly balanced, andthe record affords little aid on what is there spoken of as the deter-mining factor, namely, the desires of the men.The nature of theevidence on this point differs in this case from that of the evidencein theGlobecase, but the claims made by the two unions are here,as there, conflicting and close.We will therefore order an electionto be held separately for the men engaged in polishing.We will alsoorder an election. for the, employees of the Company engaged inproduction and maintenance, exclusive of the polishers and of clericaland supervisory employees.On the result of these elections will depend the determination ofthe appropriate unit for the purpose of collective bargaining. Ifa majority of the men in both groups of employees elect to be repre-sented by the U. A. W. A., both groups together will constitute asingle unit.Otherwise we will find that there are two appropriateunits.V.THE EFFECT OF THE QUESTION OF REPRESENTATION ON COMMERCEWe find that the question of representation which has arisen, oc-curring in connection with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation to DECISIONS AND ORDERS311trade, traffic,and commerce among the several States, and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.VI. THE EXISTING CONTRACTSCertain questions have arisen with regard to the effect of the exist-ing contracts with the two unions which were signed in Septemberand October,1936.The first of these is with regard to the effect ofthe contracts on the holding of elections, and the second is withregard to certain claims of seniority.Both of the contracts in question name the contracting union asthe representative of its members only. It is therefore unnecessaryto decide what the effect on the holding of an election would be if thecontracts purported to name the exclusive bargaining agent for theemployees or a group of the employees of the Company. ThePolishers Union contends that the existence of its contract rendersunnecessary any certification of representatives of the polishers bythe Board.However, this contract,by its terms,maybe terminatedby 30 days notice after September 1.Nothing in its terms,therefore,can prevent the representatives of a majority of the polishers, dulycertified by the Board, from negotiating with the Company as theexclusive bargaining agent of the polishers.The continued accept-ance or modifications of the terms of the contract will become one ofthe subjects of these negotiations.The question of seniority arises as follows : All of the contractswith the Polishers Union have provided generally that the Companyshould follow the principles of seniority in hiring and laying. offpolishers.The Company's system of seniority has been a veryenlightened one.In order to be placed on the seniority list, a manneed work only seven days for the Company.This is a rather shortprobation period, as the Company itself now recognizes.Any manwho is on the seniority list remains on after a lay-off until he iscalled back to work and fails to appear.Thus a worker does notlose his rating merely by reason of his working,for a time,'elsewhere.If he is not working at the time he is called,he may return to theCompany's plant,even though he has worked elsewhere since the dateof his last lay-off.His interest in his old job is recognized until heactually refuses reemployment.In the last contractwith thePolishers Union, a clause was insertedgiving to the three members of thethe shop committee for that unionthe right to head the seniority list during their term of office, regard-less of their actual rating.,signed amonth or two later, provides for departmental seniority,and has asimilar provision for the nine members of its shop committee.Thequestion has arisen as to whether the three members of the Polishers 312NATIONAL LABOR RELATIONS BOARDUnion committee elected on April 24, 1937, are entitled to paramountseniority.For the present, the Polishers Union contract is still ineffect according to its terms, and consequently it should be adheredto.As noted above, the continued existence of the present seniorityclause in the two contracts after the certification of exclusive bar-gaining agents by the Board can be made the subject of agreementbetween the Company and such agents.VII.CONDUCT OF THE ELECTIONSThe question has arisen as to the eligibility to vote in the electionto determine representatives of the polishers.All of those whoappear on the seniority list of the Company, even though they mayat the time of the election be employed elsewhere, have a reason toanticipate returning to their work at the Company's plant.Theyhave therefore an interest in any negotiations toward fixing the termsof the employment of the Company's polishers and hence an interestin determining the representatives who are to conduct these negotia-tions.We find that all those whose names appear on the Company'sseniority list for its polishing department are eligible to vote in theelection to determine the representatives of the polishers for thepurposes of collective bargaining.No question was raised as to eligibility of the other employees inthe plant.Since there is nothing to show that a different rule shouldapply as to this election, we find that all those whose names appearon the Company's seniority list for the balance of the productionwork in the plant are eligible to vote in the election to determinerepresentatives for the purposes of collective bargaining. If, how-ever, no such seniority list is available, eligibility will be determined,in accordance with our usual rules, by the pay roll of the Companyfor the week including May 24, the date of the petition.CONCLUSION OF LAWOn the basis of the above findings of fact, the Board makes thefollowing conclusion of law :Questions concerning commerce have arisen concerning the repre-sentation of the employees of City Auto Stamping Co., within themeaning of Section 9 (c) and Section 2, subdivisions (6) and (7)of the National Labor Relations Act.DIRECTION OK ELECTIONSBy virtue of and pursuant to. the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8of National Labor Relations Board Rules and Regulations-Series 1,as amended, it is DECISIONS AND ORDERS313DIRECTED that, as part of the investigation directed by the Board toascertain representatives for the purposes of collective bargainingwith City Auto Stamping Co., elections by secret ballot,shall be con-ducted within 15 days from the date of this Direction,under thedirection and supervision of the Regional Director for the EighthRegion,acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Section 9 of said Rules andRegulations, amonga.All of the men whose names appear upon the seniority list ofCity Auto Stamping Co. for the polishing department,to determinewhether they desire to be represented by International Union,United Automobile Workers of America, Local No. 12, affiliated withthe Committee for Industrial Organization,or by the Metal Polishers,Buffers, Platers and Helpers International Union, Local No. 2,affiliated with the American Federation of Labor, for the purposesof collectivebargaining; andb.Allof the employeesof City AutoStamping Co. engaged inproduction,except the polishers and those engaged in a clerical orsupervisory capacity,whose names appear on the seniority list, or, ifsuch a list is unavailable, on the pay roll for the week includingMay 24,1937,to determine whether or not they desire to be repre-sented by International Union, United AutomobileWorkers of'America, Local No. 12,affiliated with the Committee for IndustrialOrganization,for the purposes of collective bargaining.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONSAugust 04,1937On August 11, 1937,the National Labor Relations Board, hereincalled the Board, issued a Direction of Elections in the above-en-titled case,the elections to be held within 15 days from the date of theDirection.Thereafter the Board was advised that the Company wasoperating with a skeleton force of between 150 and 200 men out of itsusual total of nearly 1000, and that it would resume normal opera-tions by the last week in August.All of the parties having agreed to a postponement of the electionsuntil the end of August 1937,we hereby amend the Direction ofElections issued on August 11,1937, by striking therefromthe words"within 15 days from the date of this Direction,"and substitutingtherefor the words,"within ten days after September 1, 1937."Mr. EDWIN S. SMITH took no part in the consideration of the,aboveAmendment to Direction of Elections. 314[SAME TITLENATIONAL LABOR RELATIONS BOARDSUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESSeptember30, 1937STATEMENT OF THE CASEOn May 24, 1937, International Union, United Automobile Work-ers of America, Local No. 12, herein called the U. A. W. A., filed withthe Regional Director for the Eighth Region (Cleveland, Ohio) apetition alleging that, a question affecting commerce had arisen'con-cerning the representation of the employees of City Auto StampingCompany, Toledo, Ohio, herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On June 3, 1937, the National Labor RelationsBoard, herein called the Board, acting pursuant to Article III, Sec-tion 3, of National Labor Relations Board Rules and Regulations-Series 1, as amended, ordered the Regional Director to conduct aninvestigation and provide for an appropriate hearing.Pursuant to notice duly served upon the Company, the U. A. W. A.,andMetal Polisher's, Buffers, Platers and Helpers InternationalUnion, Local No. 2, herein called the Polishers Union, a labor or-ganization named in the petition as claiming to represent those ofthe Company's employees who are engaged as polishers, a hearingwas held in Toledo, Ohio, on July 9, 1937, before Charles E. Per-sons, the Trial Examiner duly designated by the Board.On August11, 1937, the Board issued a Decision and Direction of Electionswhich provided that two elections be held.In its decision, the Board made no finding as to the appropriateunit for the purposes of collective bargaining with the Company.The U. A. W. A. had contended that all of the production employeesof the Company constituted a single appropriate unit.The PolishersUnion contended, however, that the Company's polishers constituteda separate appropriate unit.The Board stated that since eithercontention could be sustained, it would direct that a separate elec-tion be held for the polishers, and would decide the issue on the'basisof the preferences indicated by the employees in the elections. Ittherefore directed that an election by secret ballot be held among theCompany's polishers to determine whether they desired to be repre-sented by the U. A. W. A. or the Polishers Union for the purposes DECISIONS AND ORDERS315of collective bargaining.It also ordered that an election by secretballot be held among the rest of the production employees of theCompany to determine whether or not they desired to be representedby the U. A. W. A. The Board stated,' "On the result of these elec-tions will depend the determination of the appropriate unit for thepurpose of collective bargaining. If a majority of the men in bothgroups of employees elect to be represented by the U. A. W. A.,both groups together will constitute a single unit.Otherwise wewill find that there are two appropriate units."Under the original Decision and Direction of Elections, eligibilityto vote in the election for the polishing department was to be basedon the Company's eligibility list for that department.On August 23,1937, the U. A. W. A. protested this part of the Direction and peti-tioned for a rehearing of the case and a modification or other changein the Decision and Direction of Election.'On August 25, 1937, theBoard denied this petition.Pursuant to an Amendment of the Direction of Elections made onAugust 24, 1937, postponing the date thereof, secret ballots wereconducted on September 8, 1937.Full opportunity was accorded toall parties to this investigation to participate in the conduct of thissecret ballot and to make challenges.On September 8, 1937, the agents of the Board who conducted theballots certified that a count of the ballots cast showed :PolishersTotal number eligible-----------------------------------------71Total number of ballots cast__________________________________70Total number of blank ballots_________________________________0Total number of void ballots----------------------------------0Total number of challenged ballots------------------------------------------0Total number of ballots cast for theU. A. W. A----------------37Total number of ballots cast for the Polishers Union------------33Production workers, coclusevc of polishersTotal number eligible-------------------------------------------------------- 1,117Total number of ballots cast__________________________________429Total number of blank ballots_________________________________0Total number of void ballots----------------------------------3Total number of challenged ballots----------------------------0Total number of ballots cast for the U. A. W. A________________403Total number of ballots cast against the U. A. W. A------------23On September 13, 1937, the Acting Regional Director caused to beserved on the parties to the proceeding his Intermediate Report onthe conduct of the ballots.No objection with respect to the conduct1See Section IV of the Findings of Fact in the original decision.2Although there is no provision in the Act or the Rules and Regulations for such apetition,itwas given full consideration. ' 316NATIONAL LABOR RELATIONS BOARDof the ballots was filed to the Intermediate Report, and it wasforwarded by the Acting Regional Director to the Board inWashington, D. C.Upon the entire record in the case the Board makes the following:SUPPLEMENTAL FINDING OF FACTIn order to insure to the employees of the Company the full benefitof their right to self-organization and to collective bargaining, andotherwise to effectuate the policies of the Act, we find that all theemployees of the Company engaged in production, except those en-gaged in a clerical or supervisory capacity, constitute a unit appro-priate for the purposes of collective bargaining.SUPPLEMENTALCONCLUSION OF LAWUpon the basis of the above finding of fact and upon the entirerecord in the case, the Board makes the following conclusion of law :All of the employees of City Auto Stamping Company engaged inproduction, except those engaged in a clerical or supervisory capacity,constitute a unit appropriate for the purposes of collective bargain-ing,within the meaning of Section 9 (b) of the National LaborRelations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8 ofNational Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY CERTIFIED that International Union, United AutomobileWorkers of America, Local No. 12, has been designated and selectedby a majority of the employees of City Auto Stamping Company en-gaged in production, except those engaged in a clerical or supervisorycapacity, as their representative for the purposes of collective bargain-ing and that, pursuant to the provisions of Section 9 (a) of the Act,International Union, United Automobile Workers of America, LocalNo. 12, is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to wages, rates of pay,hours of work, and other conditions of employment.